EXHIBIT 10.1

 

SECOND AMENDMENT TO AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT (the “Amendment”), dated May 23, 2008, is entered into by
and between CHRISTOPHER & BANKS, INC. and CHRISTOPHER & BANKS COMPANY, each a
Minnesota corporation (jointly and severally, the “Borrower,” and each a
“Borrower” as the context requires), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”), acting through its Wells Fargo Business Credit operating
division.

 

RECITALS

 

A.            The Borrower and the Lender are parties to that certain Amended
and Restated Credit and Security Agreement dated November 4, 2005, as amended by
a First Amendment to Amended and Restated Credit and Security Agreement dated as
of August 28, 2007 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.

 

B.            The Borrower has requested that certain amendments be made to the
Credit Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 


1.             DEFINED TERMS. CAPITALIZED TERMS USED IN THIS AMENDMENT WHICH ARE
DEFINED IN THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS AS DEFINED THEREIN,
UNLESS OTHERWISE DEFINED HEREIN.  IN ADDITION, SECTION 1.1 OF THE CREDIT
AGREEMENT IS AMENDED BY ADDING OR AMENDING, AS THE CASE MAY BE, THE FOLLOWING
DEFINITIONS:


 

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business and, if such day relates to a LIBOR Advance, a day on which
dealings are carried on in the London interbank eurodollar market.

 

“Default Rate” means an annual interest rate in effect during a Default Period
or following the Termination Date, which interest rate shall be equal to two
percent (2.0%) over the applicable Floating Rate or the LIBOR Advance Rate, as
the case may be, as such rate may change from time to time.

 

“Floating Rate” means an annual interest rate equal to the sum of the Prime Rate
minus one-quarter of one percent (0.25%), which interest rate shall change when
and as the Prime Rate changes.

 

“Interest Period” means the period that commences on (and includes) the Business
Day on which either a LIBOR Advance is made or continued or on which a Floating
Rate Advance is converted to a LIBOR Advance and ending on (but excluding)

 

--------------------------------------------------------------------------------


 

the Business Day numerically corresponding to such date that is one, two, three
or six months thereafter as designated by the Borrower, during which period the
outstanding principal balance of the LIBOR Advance shall bear interest at the
LIBOR Advance Rate; provided, however, that:

 


(A)           NO INTEREST PERIOD MAY BE SELECTED FOR AN ADVANCE FOR A PRINCIPAL
AMOUNT LESS THAN ONE MILLION DOLLARS ($1,000,000), AND NO MORE THAN FIVE
(5) DIFFERENT INTEREST PERIODS MAY BE OUTSTANDING AT ANY ONE TIME;


 


(B)           IF AN INTEREST PERIOD WOULD OTHERWISE END ON A DAY WHICH IS NOT A
BUSINESS DAY, THEN THE INTEREST PERIOD SHALL END ON THE NEXT BUSINESS DAY
THEREAFTER, UNLESS THAT BUSINESS DAY IS THE FIRST BUSINESS DAY OF A MONTH, IN
WHICH CASE THE INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY OF THE
PRECEDING MONTH); AND


 


(C)           NO INTEREST PERIOD APPLICABLE TO A REVOLVING ADVANCE MAY END LATER
THAN THE MATURITY DATE.


 

“LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/16th of one percent (1%)) determined pursuant to the following formula:

 

LIBOR =

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

 


(I)            “BASE LIBOR” MEANS THE RATE PER ANNUM FOR UNITED STATES DOLLAR
DEPOSITS QUOTED BY THE LENDER AS THE INTER-BANK MARKET OFFERED RATE, WITH THE
UNDERSTANDING THAT SUCH RATE IS QUOTED BY THE LENDER FOR THE PURPOSE OF
CALCULATING EFFECTIVE RATES OF INTEREST FOR LOANS MAKING REFERENCE THERETO, ON
THE FIRST DAY OF A INTEREST PERIOD FOR DELIVERY OF FUNDS ON SAID DATE FOR A
PERIOD OF TIME APPROXIMATELY EQUAL TO THE NUMBER OF DAYS IN SUCH INTEREST PERIOD
AND IN AN AMOUNT APPROXIMATELY EQUAL TO THE PRINCIPAL AMOUNT TO WHICH SUCH
INTEREST PERIOD APPLIES.  THE BORROWER UNDERSTANDS AND AGREES THAT THE LENDER
MAY BASE ITS QUOTATION OF THE INTER-BANK MARKET OFFERED RATE UPON SUCH OFFERS OR
OTHER MARKET INDICATORS OF THE INTER-BANK MARKET AS THE LENDER IN ITS DISCRETION
DEEMS APPROPRIATE INCLUDING THE RATE OFFERED FOR U.S. DOLLAR DEPOSITS ON THE
LONDON INTER-BANK MARKET.


 


(II)           “LIBOR RESERVE PERCENTAGE” MEANS THE RESERVE PERCENTAGE
PRESCRIBED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM (OR ANY
SUCCESSOR) FOR “EUROCURRENCY LIABILITIES” (AS DEFINED IN REGULATION D OF THE
FEDERAL RESERVE BOARD, AS AMENDED), ADJUSTED BY THE LENDER FOR EXPECTED CHANGES
IN SUCH RESERVE PERCENTAGE DURING THE APPLICABLE INTEREST PERIOD.


 

“LIBOR Advance” means an Advance bearing interest at the LIBOR Advance Rate.

 

“LIBOR Advance Rate” means an annual interest rate equal to the sum of LIBOR
plus one and three-quarters of one percent (1.75%).

 

2

--------------------------------------------------------------------------------


 

“Maturity Date” means June 30, 2011.

 

“Officer” means the Chief Executive Officer, President, Chief Operating Officer,
Chief Financial Officer, Vice President-Treasury and Vice President-Finance of
the Borrower.

 

“Premises” means all locations where the Borrower conducts its business or has
any rights of possession, including as of the date set forth in Exhibit C
attached hereto, the locations described in Exhibit C.

 


2.             THE DEFINITION OF “WELLS FARGO BANK AFFILIATE OBLIGATIONS” SHALL
BE DELETED IN ITS ENTIRETY FROM THE CREDIT AGREEMENT AND SHALL NOT BE REPLACED,
AND EACH REFERENCE IN THE CREDIT AGREEMENT TO “OBLIGATIONS” SHALL BE DELETED AND
REPLACED WITH THE TERM “INDEBTEDNESS”, AND SECTION 1.1 OF THE AGREEMENT SHALL
FURTHER BE AMENDED TO INCLUDE THE FOLLOWING DEFINITION:


 

“Indebtedness” is used in its most comprehensive sense and means any debts,
obligations and liabilities of Borrower to Lender, whether incurred in the past,
present or future, whether voluntary or involuntary, and however arising, and
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and including without limitation indebtedness
arising under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or any similar transaction or arrangement that Borrower may enter
into at any time with Lender, whether or not Borrower may be liable individually
or jointly with others, or whether recovery upon such Indebtedness may
subsequently become unenforceable.

 


3.             PROCEDURES FOR REQUESTING ADVANCES.  SECTION 2.2 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

Section 2.2            Procedures for Requesting Advances.  The Borrower shall
comply with the following procedures in requesting Revolving Advances:

 


(A)           TYPE OF ADVANCES.  EACH ADVANCE SHALL BE FUNDED AS EITHER A
FLOATING RATE ADVANCE OR A LIBOR ADVANCE, AS THE BORROWER SHALL SPECIFY IN A
REQUEST DELIVERED TO THE LENDER CONFORMING TO THE REQUIREMENTS OF
SECTION 2.2(B); FLOATING RATE ADVANCES AND LIBOR ADVANCES MAY BE OUTSTANDING AT
THE SAME TIME.  EACH REQUEST FOR A LIBOR ADVANCE SHALL BE IN MULTIPLES OF
$1,000,000, WITH A MINIMUM REQUEST OF AT LEAST $1,000,000.  LIBOR ADVANCES SHALL
NOT BE AVAILABLE DURING DEFAULT PERIODS.


 


(B)           TIME FOR REQUESTS.  THE BORROWER SHALL REQUEST EACH ADVANCE SO
THAT IT IS RECEIVED BY LENDER NOT LATER THAN THE CUT-OFF TIME (I) WITH RESPECT
TO AN ADVANCE THAT IS A FLOATING RATE ADVANCE, ON THE BUSINESS DAY ON WHICH THE
ADVANCE IS TO BE MADE, AND (II) WITH RESPECT TO AN ADVANCE THAT IS A LIBOR
ADVANCE, ON THE BUSINESS DAY THAT IS TWO (2) BUSINESS DAYS PRIOR TO THE BUSINESS
DAY ON WHICH THE ADVANCE IS TO BE MADE.  EACH REQUEST THAT CONFORMS TO THE TERMS
OF THIS AGREEMENT SHALL BE EFFECTIVE UPON RECEIPT BY THE LENDER, SHALL BE IN
WRITING OR BY TELEPHONE OR TELECOPY TRANSMISSION, AND IN THE CASE OF A REQUEST
BY TELEPHONE OR TELECOPY TRANSMISSION, SHALL BE CONFIRMED IN WRITING (INCLUDING
E-MAIL) BY THE BORROWER IF SO REQUESTED BY THE LENDER, BY (I) AN OFFICER; OR
(II)

 

3

--------------------------------------------------------------------------------


 


A PERSON DESIGNATED AS THE BORROWER’S AGENT BY AN OFFICER IN A WRITING DELIVERED
TO THE LENDER; OR (III) A PERSON WHOM THE LENDER REASONABLY BELIEVES TO BE AN
OFFICER OR SUCH A DESIGNATED AGENT, WHICH CONFIRMATION SHALL SPECIFY WHETHER THE
ADVANCE SHALL BE A FLOATING RATE ADVANCE OR A LIBOR ADVANCE AND, WITH RESPECT TO
ANY LIBOR ADVANCE, SHALL SPECIFY THE PRINCIPAL AMOUNT OF THE LIBOR ADVANCE AND
THE INTEREST PERIOD APPLICABLE THERETO.  THE BORROWER SHALL REPAY ALL ADVANCES
EVEN IF THE LENDER DOES NOT RECEIVE SUCH CONFIRMATION AND EVEN IF THE PERSON
REQUESTING AN ADVANCE WAS NOT IN FACT AUTHORIZED TO DO SO.  ANY REQUEST FOR AN
ADVANCE, WHETHER WRITTEN OR TELEPHONIC, SHALL BE DEEMED TO BE A REPRESENTATION
BY THE BORROWER THAT THE CONDITIONS SET FORTH IN SECTION 4.2 HAVE BEEN SATISFIED
AS OF THE TIME OF THE REQUEST.


 


(C)           DISBURSEMENT.  UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET
FORTH IN ARTICLE IV, THE LENDER SHALL DISBURSE THE PROCEEDS OF THE REQUESTED
ADVANCE BY CREDITING THE BORROWER’S OPERATING ACCOUNT MAINTAINED WITH LENDER
UNLESS THE LENDER AND THE BORROWER SHALL AGREE TO ANOTHER MANNER OF
DISBURSEMENT.


 


4.             LIBOR ADVANCES.  SECTION 2.2A IS HEREBY ADDED TO THE CREDIT
AGREEMENT AS FOLLOWS:


 

Section 2.2A         LIBOR Advances.

 


(A)           CONVERTING FLOATING RATE ADVANCES TO LIBOR ADVANCES; PROCEDURES. 
SO LONG AS NO DEFAULT PERIOD IS IN EFFECT, THE BORROWER MAY CONVERT ALL OR ANY
PART OF THE PRINCIPAL AMOUNT OF ANY OUTSTANDING FLOATING RATE ADVANCE INTO A
LIBOR ADVANCE BY REQUESTING THAT THE LENDER CONVERT SAME NO LATER THAN THE
CUT-OFF TIME ON THE BUSINESS DAY THAT IS TWO (2) BUSINESS DAYS PRIOR TO THE
BUSINESS DAY ON WHICH THE BORROWER WISHES THE CONVERSION TO BECOME EFFECTIVE. 
EACH REQUEST THAT CONFORMS TO THE TERMS OF THIS AGREEMENT SHALL BE EFFECTIVE
UPON RECEIPT BY THE LENDER AND SHALL BE CONFIRMED IN WRITING (INCLUDING E-MAIL)
BY THE BORROWER IF THE LENDER SO REQUESTS BY ANY OFFICER OR DESIGNATED AGENT
IDENTIFIED IN SECTION 2.2(B) OR PERSON REASONABLY BELIEVED BY THE LENDER TO BE
SUCH AN OFFICER OR DESIGNATED AGENT, WHICH REQUEST SHALL SPECIFY THE BUSINESS
DAY ON WHICH THE CONVERSION IS TO OCCUR, THE TOTAL AMOUNT OF THE FLOATING RATE
ADVANCE TO BE CONVERTED, AND THE APPLICABLE INTEREST PERIOD.  EACH SUCH
CONVERSION SHALL OCCUR ON A BUSINESS DAY, AND THE AGGREGATE AMOUNT OF FLOATING
RATE ADVANCES CONVERTED TO LIBOR ADVANCES SHALL BE IN MULTIPLES OF $1,000,000,
WITH A MINIMUM CONVERSION AMOUNT OF AT LEAST $1,000,000.


 


(B)           PROCEDURES AT END OF AN INTEREST PERIOD.  UNLESS THE BORROWER
REQUESTS A NEW LIBOR ADVANCE IN ACCORDANCE WITH THE PROCEDURES SET FORTH BELOW,
OR PREPAYS THE PRINCIPAL OF AN OUTSTANDING LIBOR ADVANCE AT THE EXPIRATION OF AN
INTEREST PERIOD, THE LENDER SHALL AUTOMATICALLY AND WITHOUT REQUEST OF THE
BORROWER CONVERT EACH LIBOR ADVANCE TO A FLOATING RATE ADVANCE ON THE LAST DAY
OF THE RELEVANT INTEREST PERIOD.  SO LONG AS NO DEFAULT EXISTS, THE BORROWER MAY
CAUSE ALL OR ANY PART OF ANY MATURING LIBOR ADVANCE TO BE RENEWED AS A NEW LIBOR
ADVANCE BY REQUESTING THAT THE LENDER CONTINUE THE MATURING ADVANCE AS A LIBOR
ADVANCE NO LATER THAN THE CUT-OFF TIME ON THE BUSINESS DAY THAT IS TWO
(2) BUSINESS DAYS PRIOR TO THE BUSINESS DAY CONSTITUTING THE

 

4

--------------------------------------------------------------------------------


 


FIRST DAY OF THE NEW INTEREST PERIOD.  EACH SUCH REQUEST SHALL BE CONFIRMED IN
WRITING (INCLUDING E-MAIL) BY THE BORROWER UPON THE LENDER’S REQUEST BY ANY
OFFICER OR DESIGNATED AGENT IDENTIFIED IN SECTION 2.2(B), OR BY A PERSON
REASONABLY BELIEVED BY THE LENDER TO BE SUCH AN OFFICER OR DESIGNATED AGENT,
WHICH CONFIRMATION SHALL BE EFFECTIVE UPON RECEIPT BY THE LENDER, AND WHICH
SHALL SPECIFY THE AMOUNT OF THE EXPIRING LIBOR ADVANCE TO BE CONTINUED AND THE
APPLICABLE INTEREST PERIOD.  EACH NEW INTEREST PERIOD SHALL BEGIN ON A BUSINESS
DAY AND THE AMOUNT OF EACH LIBOR ADVANCE SHALL BE IN MULTIPLES OF $1,000,000,
WITH A MINIMUM ADVANCE OF AT LEAST $1,000,000.


 


(C)           SETTING AND NOTICE OF RATES.  THE LENDER SHALL, WITH RESPECT TO
ANY REQUEST FOR A LIBOR ADVANCE UNDER SECTION 2.2 OR A CONVERSION OR RENEWAL OF
A LIBOR ADVANCE UNDER THIS SECTION 2.2A, PROVIDE THE BORROWER WITH A LIBOR QUOTE
FOR EACH INTEREST PERIOD IDENTIFIED BY THE BORROWER ON THE BUSINESS DAY ON WHICH
THE REQUEST WAS MADE, IF THE REQUEST IS RECEIVED BY THE LENDER PRIOR TO THE
CUT-OFF TIME, OR FOR REQUESTS RECEIVED BY THE LENDER AFTER THE CUT-OFF TIME, ON
THE NEXT BUSINESS DAY OR ON THE BUSINESS DAY ON WHICH THE BORROWER HAS REQUESTED
THAT THE LIBOR ADVANCE BE MADE EFFECTIVE. IF THE BORROWER DOES NOT IMMEDIATELY
ACCEPT A LIBOR QUOTE, THE QUOTED RATE SHALL EXPIRE AND ANY SUBSEQUENT REQUEST
FROM BORROWER FOR A LIBOR QUOTE SHALL BE SUBJECT TO REDETERMINATION BY THE
LENDER OF THE APPLICABLE LIBOR FOR THE LIBOR ADVANCE.


 


(D)           TAXES AND REGULATORY COSTS.  THE BORROWER SHALL PAY THE LENDER
WITH RESPECT TO ANY ADVANCE, UPON DEMAND AND IN ADDITION TO ANY OTHER AMOUNTS
DUE OR TO BECOME DUE HEREUNDER, ANY AND ALL (I) WITHHOLDINGS, INTEREST
EQUALIZATION TAXES, STAMP TAXES OR OTHER TAXES (EXCEPT INCOME AND FRANCHISE
TAXES) IMPOSED BY ANY DOMESTIC OR FOREIGN GOVERNMENTAL AUTHORITY AND RELATED IN
ANY MANNER TO LIBOR, AND (II) FUTURE, SUPPLEMENTAL, EMERGENCY OR OTHER CHANGES
IN THE LIBOR RESERVE PERCENTAGE, ASSESSMENT RATES IMPOSED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION, OR SIMILAR REQUIREMENTS OR COSTS IMPOSED BY ANY DOMESTIC
OR FOREIGN GOVERNMENTAL AUTHORITY OR RESULTING FROM COMPLIANCE BY THE LENDER
WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY AND RELATED IN ANY MANNER TO LIBOR
TO THE EXTENT THEY ARE NOT INCLUDED IN THE CALCULATION OF LIBOR.  IN DETERMINING
WHICH OF THE FOREGOING ARE ATTRIBUTABLE TO ANY LIBOR OPTION AVAILABLE TO THE
BORROWER HEREUNDER, ANY REASONABLE ALLOCATION MADE ON A TIMELY BASIS BY THE
LENDER AMONG ITS OPERATIONS SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER.


 


5.             CONTRACTED FUNDS BREAKAGE FEES.  SECTION 2.6(G) IS HEREBY ADDED
TO THE CREDIT AGREEMENT AS FOLLOWS:


 


(G)           CONTRACTED FUNDS BREAKAGE FEES.  THE BORROWER MAY PREPAY THE
PRINCIPAL AMOUNT OF THE REVOLVING NOTE AT ANY TIME IN ANY AMOUNT, WHETHER
VOLUNTARILY OR BY ACCELERATION, PROVIDED, HOWEVER, THAT IF THE PRINCIPAL AMOUNT
OF ANY REVOLVING NOTE LIBOR ADVANCE IS PREPAID, THE BORROWER SHALL PAY TO THE
LENDER IMMEDIATELY UPON DEMAND A CONTRACTED FUNDS BREAKAGE FEE EQUAL TO THE SUM
OF THE DISCOUNTED MONTHLY DIFFERENCES FOR EACH MONTH FROM THE MONTH OF
PREPAYMENT THROUGH THE MONTH IN WHICH SUCH INTEREST PERIOD MATURES, CALCULATED
AS FOLLOWS FOR EACH SUCH MONTH:

 

5

--------------------------------------------------------------------------------


 


(I)            DETERMINE THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED EACH
MONTH ON THE AMOUNT PREPAID AT THE INTEREST RATE APPLICABLE TO SUCH AMOUNT HAD
IT REMAINED OUTSTANDING UNTIL THE LAST DAY OF THE APPLICABLE INTEREST PERIOD.


 


(II)           SUBTRACT FROM THE AMOUNT DETERMINED IN (I) ABOVE THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED FOR THE SAME MONTH ON THE AMOUNT PREPAID FOR
THE REMAINING TERM OF SUCH INTEREST PERIOD AT LIBOR IN EFFECT ON THE DATE OF
PREPAYMENT FOR NEW LOANS MADE FOR SUCH TERM IN A PRINCIPAL AMOUNT EQUAL TO THE
AMOUNT PREPAID.


 


(III)          IF THE RESULT OBTAINED IN (II) FOR ANY MONTH IS GREATER THAN
ZERO, DISCOUNT THAT DIFFERENCE UTILIZING THE LIBOR SET FORTH IN (II) ABOVE AS
THE DISCOUNT FACTOR.


 

The Borrower acknowledges that prepayment of the Revolving Note may result in
the Lender incurring additional costs, expenses or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses or liabilities. 
The Borrower therefore agrees to pay the above-described contracted funds
breakage fee and agrees that said amount represents a reasonable estimate of the
contracted funds breakage costs, expenses and/or liabilities of the Lender.

 


6.             TIME FOR INTEREST PAYMENTS.  SECTION 2.7(A) OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 


(A)           TIME FOR INTEREST PAYMENTS.  ACCRUED AND UNPAID INTEREST ACCRUING
ON FLOATING RATE ADVANCES SHALL BE DUE AND PAYABLE ON THE FIRST DAY OF EACH
MONTH AND ON THE TERMINATION DATE (EACH AN “INTEREST PAYMENT DATE”), OR IF ANY
SUCH DAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY. INTEREST
WILL ACCRUE FROM THE MOST RECENT DATE TO WHICH INTEREST HAS BEEN PAID OR, IF NO
INTEREST HAS BEEN PAID, FROM THE DATE OF ADVANCE TO THE INTEREST PAYMENT DATE. 
IF AN INTEREST PAYMENT DATE IS NOT A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY.  INTEREST ACCRUING ON EACH LIBOR ADVANCE SHALL BE
DUE AND PAYABLE ON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD; PROVIDED,
HOWEVER, FOR INTEREST PERIODS THAT ARE LONGER THAN ONE MONTH, INTEREST SHALL
NEVERTHELESS BE DUE AND PAYABLE MONTHLY ON THE LAST DAY OF EACH MONTH, AND ON
THE LAST DAY OF THE INTEREST PERIOD.


 


7.             GRANT OF SECURITY INTEREST.  SECTION 3.1 OF THE CREDIT AGREEMENT
SHALL BE DELETED IN ITS ENTIRETY AND RESTATED AS FOLLOWS:


 


SECTION 3.1            GRANT OF SECURITY INTEREST. THE BORROWER HEREBY PLEDGES,
ASSIGNS AND GRANTS TO LENDER, A LIEN AND SECURITY INTEREST (COLLECTIVELY
REFERRED TO AS THE “SECURITY INTEREST”) IN THE COLLATERAL, AS SECURITY FOR THE
PAYMENT AND PERFORMANCE OF: (A) ALL PRESENT AND FUTURE INDEBTEDNESS OF THE
BORROWER TO LENDER; (B) ALL OBLIGATIONS OF THE BORROWER AND RIGHTS OF LENDER
UNDER THIS AGREEMENT; AND (C) ALL PRESENT AND FUTURE OBLIGATIONS OF THE BORROWER
TO LENDER OF OTHER KINDS. UPON REQUEST BY LENDER, THE

 

6

--------------------------------------------------------------------------------


 


BORROWER WILL GRANT LENDER A SECURITY INTEREST IN ALL COMMERCIAL TORT CLAIMS
THAT THE BORROWER MAY HAVE AGAINST ANY PERSON.


 


8.             INVENTORY AND EQUIPMENT LOCATIONS.  SECTION 5.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO ADD THE FOLLOWING IMMEDIATELY PRIOR TO THE LAST
SENTENCE:


 

Notwithstanding the foregoing, with respect to Inventory and Equipment located
at the Borrower’s store locations, such representation is made as of the date
set forth on the list of stores attached to Exhibit C and incorporated by
reference to Schedule 5.1.

 


9.             CAPITALIZATION.  SECTION 5.2 OF THE CREDIT AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

Section 5.2            Capitalization.  Schedule 5.2 (a) constitutes a correct
and complete list of all Persons holding ownership interests and rights to
acquire ownership interests, which if fully exercised would cause such Person to
hold more than five percent (5%) of all ownership interests of the Borrower on a
fully diluted basis, and (b) sets forth the ownership structure of all
Subsidiaries of the Borrower, as of the date set forth thereon.

 


10.           SUBSIDIARIES.  SECTION 5.5 OF THE CREDIT AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

Section 5.5            Subsidiaries.  Except as set forth on Schedule 5.2, the
Borrower has no subsidiaries.  Borrower will provide Lender not less than ten
(10) days’ notice prior to the creation of any new Subsidiary, provided further
that such Subsidiary shall execute and deliver to Lender a guaranty in favor of
the Lender, in form and substance satisfactory to the Lender, guaranteeing the
Obligations of the Borrower, or, at Lender’s discretion, such Subsidiary shall
become a Borrower, in each case within thirty (30) days of the creation of such
Subsidiary, if such Subsidiary exists at such date.

 


11.           LITIGATION.  SECTION 5.7 OF THE CREDIT AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

Section 5.7            Litigation.  Except as set forth on Schedule 5.7, there
are no actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened against or affecting the Borrower or any of its Affiliates or the
properties of the Borrower or any of its Affiliates before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which, if determined adversely to the Borrower or any of
its Affiliates, would have a material adverse effect on the financial condition,
properties or operations of the Borrower or any of its Affiliates.

 


12.           INTELLECTUAL PROPERTY RIGHTS.  SECTION 5.11 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

7

--------------------------------------------------------------------------------


 

Section 5.11         Intellectual Property Rights.  Except for Owned
Intellectual Property (as defined below) no longer necessary in the operation of
Borrower’s business, Schedule 5.11 is a complete list of all patents,
applications for patents, trademarks, applications to register trademarks,
service marks, applications to register service marks, mask works, trade dress
and copyrights for which the Borrower is the owner of record (the “Owned
Intellectual Property”); provided, however, that with respect to copyrights, the
Borrower will provide a then current list of all copyrights as soon as is
practicable, but in any event not later than thirty (30) days after request by
the Lender, if the Lender is unable to obtain such list, in form and substance
acceptable to the Lender, from the database maintained by the U.S. Copyright
Office and accessible via its website.  Except as disclosed on Schedule 5.11,
and except for Owned Intellectual Property no longer necessary in the operation
of Borrower’s business, (i) the Borrower owns the Owned Intellectual Property
free and clear of all restrictions (including covenants not to sue a third
party), court orders, injunctions, decrees, writs or Liens, whether by written
agreement or otherwise, (ii) no Person other than the Borrower owns or has been
granted any right in the Owned Intellectual Property, (iii) all Owned
Intellectual Property is valid, subsisting and enforceable and (iv) the Borrower
has taken all commercially reasonable action necessary to maintain and protect
the Owned Intellectual Property.

 


13.           REPORTING REQUIREMENTS.  SECTION 6.1(H) OF THE CREDIT AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH “INTENTIONALLY OMITTED”.


 


14.           PERMITTED LIENS.  SECTION 6.3(A)(IV) OF THE CREDIT AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

(iv)          Purchase money Liens relating to indebtedness or capitalized lease
obligations for the acquisition of machinery and equipment (including vehicles)
of the Borrower not exceeding the lesser of cost or fair market value thereof
and so long as no Default Period is then in existence and none would exist
immediately after such acquisition;

 


15.           INVESTMENTS AND SUBSIDIARIES.  THE REFERENCE TO “SCHEDULE 5.5”
CONTAINED IN SECTION 6.6(D) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH “SCHEDULE 5.2,” AND ANY AND ALL OTHER REFERENCES TO
SCHEDULE 5.5 CONTAINED IN THE CREDIT AGREEMENT ARE HEREBY DELETED IN THEIR
ENTIRETY.  IN ADDITION, SECTION 6.6 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
ADDING THE FOLLOWING SUBSECTION (E)


 


(E)           INVESTMENTS RELATED TO A TRANSACTION PERMITTED UNDER SECTION 6.17,
BELOW.


 


16.           CONSOLIDATION AND MERGER; ASSET ACQUISITIONS.  SECTION 6.17 OF THE
CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

Section 6.17         Consolidation and Merger; Acquisitions.  Neither a Borrower
nor the Guarantor will consolidate with or merge into any Person, or permit any
other Person to merge into it, or acquire (in a transaction analogous in purpose
or effect to a

 

8

--------------------------------------------------------------------------------


 

consolidation or merger) the stock or other equity interests or all or
substantially all the assets of any other Person unless:

 


(A)           THE PERSON FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE BORROWER
OR THE GUARANTOR, AS THE CASE MAY BE, IS MERGED (IF THE BORROWER OR THE
GUARANTOR IS NOT THE SURVIVING ENTITY), THE PERSON THAT ACQUIRES BY CONVEYANCE
OR TRANSFER ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES AND ASSETS OF THE
BORROWER OR THE GUARANTOR, AS THE CASE MAY BE, OR THE PERSON WHICH IS ACQUIRED
(I) SHALL BE A PERSON ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES
OF AMERICA OR ANY STATE OR THE DISTRICT OF COLUMBIA, (II) SHALL EXPRESSLY ASSUME
BY AN AMENDMENT TO OR RESTATEMENT OF THIS AGREEMENT, OR THE GUARANTY, AS
APPLICABLE, THE PERFORMANCE OF EVERY COVENANT OF THIS AGREEMENT ON THE PART OF
THE BORROWER OR OF THE GUARANTY ON THE PART THE GUARANTOR TO BE PERFORMED OR
OBSERVED AND (III) IF SUCH PERSON IS A HOLDING COMPANY WITH A SIGNIFICANT
PORTION OF ITS OPERATIONS CONDUCTED AND ASSETS HELD BY ONE OR MORE SUBSIDIARIES,
SHALL PROVIDE FOR GUARANTIES FROM SUCH SUBSIDIARIES ON SUBSTANTIALLY THE SAME
TERMS AND CONDITIONS AS ARE SET FORTH IN THE GUARANTY;


 


(B)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;


 


(C)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, THE PERSON
FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE BORROWER OR THE GUARANTOR, AS THE
CASE MAY BE, IS MERGED OR THE PERSON THAT ACQUIRED BY CONVEYANCE OR TRANSFER THE
STOCK OR OTHER EQUITY INTERESTS, OR ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES
AND ASSETS OF THE BORROWER OR THE GUARANTOR, AS THE CASE MAY BE, SHALL HAVE A
TANGIBLE NET WORTH OF NOT LESS THAN THE CONSOLIDATED TANGIBLE NET WORTH OF THE
BORROWER AND GUARANTOR IMMEDIATELY PRECEDING SUCH TRANSACTION;


 


(D)           THE BORROWER AND THE GUARANTOR HAVE DELIVERED TO THE LENDER AN
OFFICER’S CERTIFICATE STATING THAT SUCH CONSOLIDATION, MERGER, CONVEYANCE,
TRANSFER OR ACQUISITION AND SUCH AMENDMENT OR RESTATEMENT COMPLIES WITH THIS
SECTION 6.17 AND THAT ALL CONDITIONS PRECEDENT HEREIN RELATING TO SUCH
TRANSACTION HAVE BEEN COMPLIED WITH; AND


 


(E)           SUCH CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR ACQUISITION
HAS BEEN APPROVED PRIOR TO THE TRANSACTION IN WRITING BY THE LENDER AND SUCH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THAT NO APPROVAL
BY THE LENDER IS REQUIRED FOR ANY ACQUISITION BY A BORROWER OR GUARANTOR OF ALL
OF THE OUTSTANDING STOCK OR OTHER EQUITY INTERESTS, OR ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF ANY OTHER PERSON AND/OR A CONSOLIDATION OR MERGER IN WHICH THE
BORROWER OR GUARANTOR IS THE SURVIVING PERSON, AS LONG AS THE FOLLOWING
CONDITIONS ARE SATISFIED:


 


(I)            THE CONDITIONS SPECIFIED IN SUBSECTIONS (A) THROUGH (D) ABOVE, AS
APPLICABLE, ARE SATISFIED;

 

9

--------------------------------------------------------------------------------


 


(II)           THE LINE OR LINES OF BUSINESS OF THE PERSON OR ASSETS TO BE
ACQUIRED BY, OR MERGED OR CONSOLIDATED INTO, SUCH BORROWER OR GUARANTOR ARE
SUBSTANTIALLY THE SAME LINE OF BUSINESS CONDUCTED BY THE BORROWER; AND


 


(III)          THE AGGREGATE PURCHASE PRICE OF ALL ACQUISITIONS AND VALUE OF ANY
CONSIDERATION FOR ANY MERGER OR CONSOLIDATION (INCLUDING, FOR ANY TRANSACTION,
THE ASSUMPTION OF ANY LIABILITIES) BY THE BORROWERS AND GUARANTOR FOR THE
CURRENT FISCAL YEAR TO DATE, INCLUDING THE PROPOSED ACQUISITION, MERGER OR
CONSOLIDATION, IS LESS THAN OR EQUAL TO $25,000,000.


 

Upon any consolidation or merger of the Borrower or the Guarantor into another
entity, or any conveyance or transfer of all or substantially all of the
properties and assets of the Borrower or the Guarantor in accordance herewith,
the successor entity formed by such consolidation or into which the Borrower or
the Guarantor, as the case may be, is merged or to which such conveyance or
transfer is made shall succeed to, and be substituted for, and may exercise
every right and power of the Borrower under this Agreement with the same effect
as if such successor entity had been named as the Borrower herein.

 


17.           PREMISES.  EXHIBIT C OF THE CREDIT AGREEMENT IS HEREBY REPLACED
WITH EXHIBIT C ATTACHED HERETO.


 


18.           CREDIT AGREEMENT SCHEDULES.  SCHEDULES 5.1, 5.2, 5.7, 5.11, 5.14,
6.3 AND 6.4 TO THE CREDIT AGREEMENT ARE HEREBY REPLACED WITH SCHEDULES 5.1, 5.2,
5.7, 5.11, 5.14, 6.3 AND 6.4 ATTACHED HERETO.


 


19.           DISSOLUTION OF CHRISTOPHER & BANKS SERVICES COMPANY.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT ON OR ABOUT NOVEMBER 2, 2007, CHRISTOPHER & BANKS
SERVICES COMPANY, A MINNESOTA CORPORATION (“CBSC”), AND A BORROWER UNDER THE
CREDIT AGREEMENT, WAS DISSOLVED PURSUANT TO ARTICLES OF DISSOLUTION FILED WITH
THE MINNESOTA SECRETARY OF STATE.  BORROWERS HEREBY REPRESENT AND WARRANT THAT
CBSC DID NOT HAVE ANY OUTSTANDING DEBTS, OBLIGATIONS OR LIABILITIES (OTHER THAN
THE INDEBTEDNESS UNDER THE CREDIT AGREEMENT) AND THAT ANY AND ALL PROPERTIES,
ASSETS AND CLAIMS OF CBSC WERE DISTRIBUTED TO CHRISTOPHER & BANKS COMPANY, A
MINNESOTA CORPORATION AND THE SOLE SHAREHOLDER OF CBSC.  ANY AND ALL REFERENCES
TO CBSC IN THE CREDIT AGREEMENT AND LOAN DOCUMENTS ARE HEREBY REMOVED FROM SUCH
DOCUMENTS.


 


20.           WAIVER OF DEFAULTS. THE DISSOLUTION OF CBSC DISCUSSED IN PARAGRAPH
19, ABOVE CONSTITUTES AN EVENT OF DEFAULT UNDER SECTION 7.1(E) OF THE CREDIT
AGREEMENT (THE “EXISTING DEFAULT”).  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AMENDMENT, LENDER HEREBY WAIVES THE EXISTING
DEFAULT. THIS WAIVER SHALL BE EFFECTIVE ONLY IN THIS SPECIFIC INSTANCE AND FOR
THE SPECIFIC PURPOSE FOR WHICH IT IS GIVEN, AND THIS WAIVER SHALL NOT ENTITLE
THE BORROWER TO ANY OTHER OR FURTHER WAIVER IN ANY SIMILAR OR OTHER
CIRCUMSTANCES.


 


21.           NO OTHER CHANGES. EXCEPT AS EXPLICITLY AMENDED BY THIS AMENDMENT,
ALL OF THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL APPLY TO ANY ADVANCE OR LETTER OF CREDIT THEREUNDER.

 

10

--------------------------------------------------------------------------------


 


22.           CONDITIONS PRECEDENT. THIS AMENDMENT SHALL BE EFFECTIVE WHEN THE
LENDER SHALL HAVE RECEIVED AN EXECUTED ORIGINAL HEREOF TOGETHER WITH THE
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR SET FORTH AT THE END OF THIS
AMENDMENT, DULY EXECUTED BY THE GUARANTOR.


 


23.           UNDERTAKINGS.  BORROWER HEREBY AGREES THAT WITHIN SIXTY (60) DAYS
OF THE DATE OF THIS AMENDMENT, BORROWER SHALL DELIVER TO LENDER AN APPROPRIATE
THIRD-PARTY DISCLAIMER AND CONSENT OR WAIVER RELATED TO BORROWERS’ INVENTORY
LOCATED AT THE SHEPHERDSVILLE, KENTUCKY INVENTORY LOCATION LISTED ON SCHEDULE
5.1 ATTACHED HERETO.


 


24.           REPRESENTATIONS AND WARRANTIES. THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE LENDER AS FOLLOWS:


 


(A)           THE BORROWER HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE THIS
AMENDMENT AND ANY OTHER AGREEMENTS OR INSTRUMENTS REQUIRED HEREUNDER AND TO
PERFORM ALL OF ITS OBLIGATIONS HEREUNDER, AND THIS AMENDMENT AND ALL SUCH OTHER
AGREEMENTS AND INSTRUMENTS HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER
AND CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AMENDMENT AND ANY OTHER AGREEMENTS OR INSTRUMENTS REQUIRED HEREUNDER HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT (I) REQUIRE ANY
AUTHORIZATION, CONSENT OR APPROVAL BY ANY GOVERNMENTAL DEPARTMENT, COMMISSION,
BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, (II) VIOLATE ANY
PROVISION OF ANY LAW, RULE OR REGULATION OR OF ANY ORDER, WRIT, INJUNCTION OR
DECREE PRESENTLY IN EFFECT, HAVING APPLICABILITY TO THE BORROWER, OR THE
ARTICLES OF INCORPORATION OR BY-LAWS OF THE BORROWER, OR (III) RESULT IN A
BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY INDENTURE OR LOAN OR CREDIT
AGREEMENT OR ANY OTHER AGREEMENT, LEASE OR INSTRUMENT TO WHICH THE BORROWER IS A
PARTY OR BY WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED.


 


(C)           AFTER GIVING EFFECT TO THIS AMENDMENT, ALL OF THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE V OF THE CREDIT AGREEMENT ARE CORRECT ON AND
AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE.


 


25.           REFERENCES.  ALL REFERENCES IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT” SHALL BE DEEMED TO REFER TO THE CREDIT AGREEMENT AS AMENDED HEREBY;
AND ANY AND ALL REFERENCES IN THE SECURITY DOCUMENTS TO THE CREDIT AGREEMENT
SHALL BE DEEMED TO REFER TO THE CREDIT AGREEMENT AS AMENDED HEREBY.


 


26.           NO OTHER WAIVER. EXCEPT AS SET FORTH IN PARAGRAPH 20 HEREOF, THE
EXECUTION OF THIS AMENDMENT AND THE ACCEPTANCE OF ALL OTHER AGREEMENTS AND
INSTRUMENTS RELATED HERETO SHALL NOT BE DEEMED TO BE A WAIVER OF ANY DEFAULT OR
EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT OR A WAIVER OF ANY BREACH, DEFAULT
OR EVENT OF DEFAULT UNDER ANY SECURITY DOCUMENT OR OTHER DOCUMENT HELD BY THE
LENDER, WHETHER OR NOT KNOWN TO THE LENDER AND WHETHER OR NOT EXISTING ON THE
DATE OF THIS AMENDMENT.

 

11

--------------------------------------------------------------------------------


 


27.           RELEASE. THE BORROWER, AND EACH GUARANTOR EXECUTING THE
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR SET FORTH BELOW, HEREBY ABSOLUTELY AND
UNCONDITIONALLY RELEASES AND FOREVER DISCHARGES THE LENDER, AND ANY AND ALL
PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER
WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF
ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF
ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON
CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH THE
BORROWER OR GUARANTOR HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY
SUCH PERSON FOR OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING
WHATSOEVER ARISING FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS
AMENDMENT, WHETHER SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR
UNMATURED OR KNOWN OR UNKNOWN.


 


28.           COSTS AND EXPENSES. THE BORROWER HEREBY REAFFIRMS ITS AGREEMENT
UNDER THE CREDIT AGREEMENT TO PAY OR REIMBURSE THE LENDER ON DEMAND FOR ALL
COSTS AND EXPENSES INCURRED BY THE LENDER IN CONNECTION WITH THE LOAN DOCUMENTS,
INCLUDING WITHOUT LIMITATION ALL REASONABLE FEES AND DISBURSEMENTS OF LEGAL
COUNSEL. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER
SPECIFICALLY AGREES TO PAY ALL FEES AND DISBURSEMENTS OF COUNSEL TO THE LENDER
FOR THE SERVICES PERFORMED BY SUCH COUNSEL IN CONNECTION WITH THE PREPARATION OF
THIS AMENDMENT AND THE DOCUMENTS AND INSTRUMENTS INCIDENTAL HERETO. THE BORROWER
HEREBY AGREES THAT THE LENDER MAY, AT ANY TIME OR FROM TIME TO TIME IN ITS SOLE
DISCRETION AND WITHOUT FURTHER AUTHORIZATION BY THE BORROWER, MAKE A LOAN TO THE
BORROWER UNDER THE CREDIT AGREEMENT, OR APPLY THE PROCEEDS OF ANY LOAN, FOR THE
PURPOSE OF PAYING ANY SUCH FEES, DISBURSEMENTS, COSTS AND EXPENSES.


 


29.           MISCELLANEOUS. THIS AMENDMENT AND THE ACKNOWLEDGMENT AND AGREEMENT
OF GUARANTOR SET FORTH BELOW MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY FACSIMILE OR E-MAIL TRANSMISSION, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN
TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

[Remainder of Page Intentionally Blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

LENDER:

 

BORROWER:

 

 

 

 

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

CHRISTOPHER & BANKS, INC.

 

 

 

By

 /s/ Kerri L. Otto

 

By:

   /s/ Andrew K. Moller

Kerri L. Otto

 

Andrew K. Moller

Its Vice President

 

Executive Vice President &

 

 

Chief Financial Officer

 

 

 

 

 

CHRISTOPHER & BANKS COMPANY

 

 

 

 

 

 

 

 

By:

   /s/ Andrew K. Moller

 

 

Andrew K. Moller
Executive Vice President &
Chief Financial Officer

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of CHRISTOPHER & BANKS, INC.,
and CHRISTOPHER & BANKS COMPANY, each a Minnesota corporation (collectively
referred to herein as, the “Borrower”) to WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”), acting through its Wells Fargo Business Credit operating
division, pursuant to a Guaranty dated November 4, 2005 (the “Guaranty”), hereby
(i) acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Paragraph 28 of the
Amendment) and execution thereof; (iii) reaffirms all obligations to Lender
pursuant to the terms of the Guaranty; and (iv) acknowledges that Lender may
amend, restate, extend, renew or otherwise modify the Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Borrower’s present and future
indebtedness to the Lender.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

 

 

 

  /s/ Andrew K. Moller

 

 

By  Andrew K. Moller

 

 

  Its Executive Vice President and

 

 

       Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit C to Credit and Security Agreement

 

PREMISES

 

The Premises referred to in the Credit and Security Agreement are as follows:

 

1.  Headquarters and Distribution Center:

 

2400 Xenium Lane North

Plymouth, Minnesota 55441

 

2.  Stores:

 

See attached spreadsheets.

 

--------------------------------------------------------------------------------


 

Schedule 5.1 to Credit and Security Agreement

 

TRADE NAMES, CHIEF EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS,
AND LOCATIONS OF COLLATERAL

TRADE NAMES

Christopher & Banks

C.J. Banks

Acorn

 

CHIEF EXECUTIVE OFFICE/PRINCIPAL PLACE OF BUSINESS

 

2400 Xenium Lane North

Plymouth, Minnesota 55441

 

OTHER INVENTORY AND EQUIPMENT LOCATIONS

 

150 Omicron Court, Shepherdsville, KY 40165

 

See spreadsheets attached to Exhibit C.

 

--------------------------------------------------------------------------------


 

Schedule 5.2 to Credit and Security Agreement

 

CAPITALIZATION AND ORGANIZATIONAL CHART

 

Christopher & Banks Corporation, a Delaware corporation (“CBK”), is the parent
organization and its stock is traded on the New York Stock Exchange. 
Christopher & Banks, Inc., a Minnesota corporation (“CBI”) and wholly-owned
subsidiary of CBK, is the operating company and the Borrower under the Credit
and Security Agreement.  As of May 23, 2008, Christopher & Banks Company, a
Minnesota corporation (“CBC”), is a wholly owned subsidiary of CBI.

 

--------------------------------------------------------------------------------


 

Schedule 5.7 to Credit and Security Agreement

 

LITIGATION MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.11 to Credit and Security Agreement

 

INTELLECTUAL PROPERTY DISCLOSURES

 

The Borrower has the following trademarks and applications to register
trademarks:

 

See the attached list.

 

The Borrower files a copyright on many of its designs and as of May 23, 2008 has
in excess of 5,800 copyrights registered with the U.S. Copyright Office.  This
list is subject to continual changes, and a current list of all recorded
copyrights owned by the Borrower and/or the Guarantor may be obtained by the
Lender from the U.S. Copyright Office’s website.

 

--------------------------------------------------------------------------------


 

Schedule 5.14 to Credit and Security Agreement

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.3 to Credit and Security Agreement

 

PERMITTED LIENS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.4 to Credit and Security Agreement

 

Permitted Indebtedness and Guaranties

 

INDEBTEDNESS

 

NONE.

 

GUARANTIES

 

NONE.

 

--------------------------------------------------------------------------------